Case 2:20-cv-02173-SK Document 25 Filed 09/09/21 Page 1 of 1 Page ID #:927



 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Paula Banuelos
 6
 7
 8                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 9                                WESTERN DIVISION
10   PAULA BANUELOS,                         )       CASE NO. CV 20-02173-SK
                                             )
11                                           )
                   Plaintiff,                )       ORDER
12                                           )       AWARDING ATTORNEY’S
              v.                             )       FEES AND COSTS PURSUANT
13                                           )       TO THE EQUAL ACCESS TO
                                             )       JUSTICE ACT, 28 U.S.C. § 2412(d)
14   KILOLO KIJAKAZI, Acting                 )
     Commissioner of Social Security,        )
15                                           )
                                             )
16                 Defendant.                )
                                             )
17
18       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
19   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
20   Justice Act in the amount of SEVEN-THOUSAND THIRTY DOLLARS and
21   TWELVE CENTS ($7,030.12) and Court costs in the amount of ZERO
22   DOLLARS ($0.00), subject to the terms of the Stipulation.
23   Dated: 9/9/2021
24                              __________________________________________
                                HON. STEVE KIM
25                              U.S. MAGISTRATE JUDGE
26
27
28

                                                 1
